                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF FLORIDA
                            PANAMA CITY DIVISION

AARON C. PORTER,

         Plaintiff,

v.                                                           Case No. 5:19cv82-TKW-MJF
MARK INCH, et al.,

         Defendant.
                                                   /

                                           ORDER

         This case is before the Court based upon the magistrate judge’s Report and

Recommendation (Doc. 11) and the objections filed by Plaintiff (Doc. 12). Based

on my de novo review of the issues raised in the objections, I agree with the

magistrate judge that this case is due to be dismissed pursuant to the “three strikes”

provision in 28 U.S.C. §1915(g).1 Accordingly, it is

         ORDERED that:




     1
         I have not overlooked Case No. 4:19cv126-WS-CAS in which Plaintiff was allowed to
proceed in forma pauperis in a substantially similar suit under the “imminent danger of serious
physical injury” exception in §1915(g). However, unlike that case in which Plaintiff alleged that
he was in imminent danger of serious physical injury at the facility where he was housed when the
operative complaint was filed, Plaintiff did not allege any facts in this case indicating that he was
in imminent danger of serious bodily injury at the facility where he was housed when the operative
complaint in this case was filed. See Doc. 11, at 10-11. That said, because Case No. 4:19cv126-
WS-CAS includes several of the same defendants and essentially the same claims as this case,
Plaintiff will likely be able to litigate these claims in that case.
1.   The magistrate judge’s Report and Recommendation is ADOPTED

     and incorporated by reference in this Order.

2.   Plaintiff’s motion to proceed in forma pauperis (Doc. 2) is DENIED.

3.   This case is DISMISSED without prejudice pursuant to 28 U.S. C.

     §1915(g).

4.   The Clerk shall CLOSE the case file.

     DONE and ORDERED this 13th day of August, 2019.



                         T. Kent Wetherell, II
                        T. KENT WETHERELL, II
                        UNITED STATES DISTRICT JUDGE




                                 2
